Citation Nr: 1129362	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from June 1956 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's appeal was previously before the Board in June 2007, when a decision was issued that denied his claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued an Order which vacated the June 2007 decision and remanded it to the Board for action consistent with a July 2008 Joint Motion for Remand.  The Board in turn remanded the appeal in December 2008 to the Appeals Management Center (AMC) for development consistent with the Joint Motion.  

After the development requested in the December 2008 remand was believed to have been completed, the appeal was returned to the Board.  The Veteran's appeal was denied by the Board in June 2010.  It was then returned to the Court.  In January 2011, the Court issued an Order which vacated the June 2010 decision and remanded it to the Board for action consistent with a January 2011 Joint Motion for Remand.  The appeal has now been returned to the Board for consideration in accordance with that motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The January 2011 Joint Motion recalled that the July 2008 Joint Motion noted the Veteran had provided a list of sailors on his ship who might be aware of his claimed stressor, and added that VA had not attempted to locate or identify any of the service members identified by the Veteran as witnesses to his claimed stressor of a sexual assault.  The July 2008 Joint Motion referred to two of these witnesses by name, but also referred to a June 2002 list of witnesses provided by the Veteran.  

In the December 2008 Board remand, it was requested that action be taken to locate the witnesses for which the Veteran had provided a full name, as well as the other witnesses for which there was only a last name.  These actions were unsuccessful.  Unfortunately, another witness for whom the Veteran had provided a complete name on the June 2002 list, Crisp Owen, was not cited in either the July 2008 Joint Motion or the December 2008 Board remand.  As the January 2011 Joint Motion notes, it does not appear that any follow up development was made regarding Crisp Owen.  Therefore, the current Joint Motion states that the Board did not assure compliance with the directives contained in the July 2008 Joint Motion, and the matter was returned to the Board to ensure such compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to attempt to locate and contact Crisp Owen.  This should include contacting the Veteran and requesting the last known location of Crisp Owen.  If Crisp Owen is located, request whether or not he can verify the Veteran's sexual assault stressor that occurred while stationed aboard the U.S.S. Watts.  All actions taking in this matter should be documented in the claims folder.

2.  If the above actions fail to locate Crisp Owen, contact USCURR, or other appropriate source and attempt to obtain information such as personnel lists or similar material from the U.S.S. Watts for the period from late 1956 to 1959 that might identify and locate Crisp Owen.  If located, take appropriate action to contact Crisp Owen to ascertain whether or not he can verify the Veteran's sexual assault stressor that occurred while stationed aboard the U.S.S. Watts.  All actions taking in this matter should be documented in the claims folder.

3.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

